                                                                                       n       L     E    [n\

                                                                                       MAR 1 6 2020
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                        CLERK, U.S. DISTRICT COURT
                                       Richmond Division                                   RICHMOND. VA


PRIEST MOMOLU V.S. SIRLEAF,JR.,

       Plaintiff,

V.                                                                     Civil Action No. 3:18CV311


HAROLD W.CLARKE,et ai.

       Defendants.


                                  MEMORANDUM OPINION


       Priest Momolu V.S. Sirleaf, Jr., a Virginia inmate proceeding pro se and informa

pauperis, filed this 42 U.S.C. § 1983 action, raising seven claims stemming from his religious

practices while incarcerated.' The matter proceeds on Sirleafs Particularized Complaint

("Complaint," ECF No. 14).^ Sirleaf names as Defendants: Harold W. Clarke, Director,

Virginia Department of Corrections("VDOC"); David Robinson, Chief of Corrections

Operations, VDOC;Eddie Pearson, Warden, Greensville Correctional Center("GCC"); Cynthia

Putney, Assistant Warden, GCC; Louise Goode, Assistant Warden, GCC; Mark Engelke,^


      'The statute provides, in pertinent part:

       Every person who,under color ofany statute... ofany State... subjects, or causes
       to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law....


42U.S.C. § 1983.

       ^ The Court employs the pagination assigned to the parties' submissions by the CM/ECF
docketing system. The Court corrects the capitalization, punctuation, spacing, and spelling in the
quotations from Sirleafs submissions.

       ^ In Sirleafs Complaint, he identifies Defendant Engelke as "Mark Engleke."
(Compl. 2.) However,in Defendants' Motion to Dismiss, Defendants indicate that the correct
Director of Food Services, GCC; and, Chaplain Hollenbaugh, Chaplain, GCC,(collectively

"Defendants")."*

       Defendants have moved to dismiss this action for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6),(the "Motion to Dismiss")(ECF No. 22). Despite the

provision of notice pursuant to Roseboro v. Garrison, 528 F.2d 309(4th Cir. 1975),^ and an

extension oftime, Sirleaf has not responded to Defendants' Motion to Dismiss. For the reasons

set forth below, the Court will GRANT IN PART and DENY IN PART the Motion to Dismiss.

(ECF No. 22.).

                                     L Standard of Review


       Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss any

action filed by a prisoner if the Court determines the action(1)"is frivolous" or(2)"fails to state

a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see 28 U.S.C. § 1915A. The

first standard includes claims based upon "an indisputably meritless legal theory," or claims


spelling of this Defendant's last name is "Engelke." (ECF No. 22, at 1.) The Court corrects the
spelling of Defendant Engelke's last name in Sirleafs Complaint.

       ^ In Sirleafs original Complaint, he named D.Y. Kinsley as a Defendant. {See, e.g., ECF
No. 1, at 1.) However,in the instant Complaint, Sirleaf states: "Please Note!: Mrs. D.Y.
JCinsley is no longer a Defendant in this action." (Compl. 2.) The Court notes that although in
one portion of the instant Complaint, Sirleaf indicates that he seeks declaratory relief with
respect to Defendant Kinsley,{id. H 152), Defendant Kinsley is not named in the body of
Sirleafs Complaint and Sirleaf alleges no facts against her. Potter v. Clark,497 F.2d 1206,
1207(7th Cir. 1974)("[If] a complaint alleges no specific act or conduct on the part ofthe
defendant and the complaint is silent as to the defendant except for his [or her] name appearing
in the caption, the complaint is properly dismissed, even under the liberal construction to be
given pro se complaints."(citation omitted)). Accordingly, Defendant Kinsley and Sirleafs
claims against her will be DISMISSED WITHOUT PREJUDICE.

       ^ Defendants included with the Motion to Dismiss a notice consistent with the
requirements set forth in Roseboro v. Garrison, 528 F.2d 309(4th Cir. 1975), and Local Civil
Rule 7(K). (ECF No. 24.) The Roseboro Notice informed Sirleaf that he had twenty-one (21)
days to respond to the Motion to Dismiss, and that failure to respond could result in dismissal of
his claims.
where the "factual contentions are clearly baseless." Clay v. Yates, 809 F. Supp. 417,427(E.D.

Va. 1992){oyxo^mgNeitzke v. Williams,490 U.S. 319, 327(1989)), aff'd, 36 F.3d 1091 (4th Cir.

1994). The second standard is the familiar standard for a motion to dismiss under Fed. R. Civ.

P. 12(b)(6).

       "A motion to dismiss under Rule 12(b)(6)tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses." Republican Party ofN.C. v. Martin,980 F.2d 943,952(4th Cir.

1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356

(1990)). In considering a motion to dismiss for failure to state a claim, a plaintiffs well-pleaded

allegations are taken as true and the complaint is viewed in the light most favorable to the

plaintiff. Mylan Labs., Inc. v. Matkari,1 F.3d 1130,1134(4th Cir. 1993); see also Martin,

980 F.2d at 952. This principle applies only to factual allegations, however, and "a court

considering a motion to dismiss can choose to begin by identifying pleadings that, because they

are no more than conclusions, are not entitled to the assumption of truth." Ashcroft v. Iqbal, 556

U.S. 662,679(2009).

        The Federal Rules of Civil Procedure "require[] only 'a short and plain statement ofthe

claim showing that the pleader is entitled to relief,' in order to 'give the defendant fair notice of

what the ... claim is and the grounds upon which it rests.'" Bell Atl. Corp. v. Twombly,550

U.S. 544,555(2007)(omission in original)(quoting Conley v. Gibson, 355 U.S. 41,47(1957)).

Plaintiffs cannot satisfy this standard with complaints containing only "labels and conclusions"

or a "formulaic recitation ofthe elements of a cause of action." Id. (citations omitted). Instead, a

plaintiff must assert facts that rise above speculation and conceivability to those that"show" a

claim that is "plausible on its face." Iqbal, 556 U.S. at 678-79(quoting Fed. R. Civ. P. 8(a)(2);
Twombly,550 U.S. at 570). "A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Id. at 678 (citing Twombly,550 U.S. at 556). In order for a claim or

complaint to survive dismissal for failure to state a claim, the plaintiff must "allege facts

sufficient to state all the elements of[his or] her claim." Bass v. E.L DuPont de Nemours & Co.,

324 F.3d 761,765 (4th Cir. 2003)(citations omitted).

        Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke,574 F.2d

1147, 1151 (4th Cir. 1978), it does not act as the inmate's advocate,sua sponte developing

statutory and constitutional claims the inmate failed to clearly raise on the face of his or her

complaint,see Brock v. Carroll, 107 F.3d 241,243(4th Cir. 1997)(Luttig, J., concurring);

Beaudettv. City ofHampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                      IL Factual Background


        Sirleafs Complaint is lengthy, repetitive, and conclusory, and it is hardly a model of

clarity. Because Sirleaf proceeds pro se, the Court liberally construes Sirleaf to raise seven

claims based on Defendants' allegedly discriminatory conduct.

        To begin, Sirleaf claims that he "is a Liberian national, with permanent resident alien

status,"(Compl. K 1), and during the time period relevant to this suit, Sirleaf was incarcerated at

GCC. {See id. K 7.) Sirleaf states that he "is a priest and co-founder ofthe Yahvist sect called

the Commonwealth of Israel," {id. ^ 5). He avers that "[t]he House of Yahveh is on the approved

religion list, and the Yahvists are a legitimate religion." {Id. ^ 4.) Sirleaf alleges that he

"qualifies for and is serving as the coordinator for the VDOC's House of Yahveh religious

program." {Id. ^ 3.) He also states that he "zealously holds to the major tenets of his religion,

which are his sincerely held religious beliefs." {Id. ^ 6.) Sirleaf filed the instant complaint
alleging that Defendants discriminated against him based on his disability and that Defendants

denied him his rights to practice his religion.

        A.     Sirleaf Alleges That Defendants Impermissibly Conspired and Retaliated
               Against Him

        Sirleaf alleges that Defendants conspired to burden his religious practices to retaliate

against him for prior lawsuits that he filed. Sirleaf avers that the House of Yahveh was

historically granted rights at GCC,which he alleges were taken away after he filed a prior

lawsuit against Defendants. Specifically, Sirleaf alleges that "the House of Yahveh had been

observing Hanukkah,Purim, Tish B'Av, and the Fast of Esther at GCC prior to 2015 - i.e., prior

to Sirleaf the Priest's lawsuits against the Defendants." {Id. H 42.) Sirleaf contends that one of

his lawsuits, which he filed on August 31,2017 in this Court,"(#3:17CV539)," involved a

similar "retaliation claim ... against some ofthese above-named Defendants." {Id. ^ 9.) Sirleaf

states that he filed other lawsuits in this Court in 2015. {See id. 145.)

        Sirleaf avers that


               [ajfter[he]exercised his right to petition the government for a redress of his
       grievances against the Defendants, these Defendants conspired to, and did, deprive
       Sirleaf the Priest and the House of Yahveh religious program of their civil rights
       secured under the First Amendment... via excluding [various] religious exercises
       from O.P. 841.3,[^] so that Sirleaf the Priest and the House of Yahveh would be
        punished for petitioning the government for a redress oftheir grievances.

{Id. II43.) Additionally, Sirleaf alleges that Defendants "conspired to refuse, continue to refuse,

and thereby deprive Sirleaf the Priest(and the House of Yahveh)ofthe [following] religious

exercises they had petitioned the Government to redress their being denied in the first place":

       [(i)] their inability to eat a Kosher diet per their religious scruples; . . . (ii) not
       accommodating the House of Yahveh with the ecumenical services required by

       ^ O.P. 841.3 provides the VDOC's policies and procedures for offender religious
programs. See, e.g., Johnson v. Dir. VDOC,No. 7:12-cv-00152, 2012 WL 6082906, at *1
(W.D. Va. Dec. 6, 2012). O.P. 841.3 also includes an attached master religious calendar that sets
forth various religious holy days. {See ECF No. 14-2.)
       their sincerely held religious beliefs while providing the same for the religious
       programs of the Arabic and European/Western religious programs at the prison;
       [and,] (iii) not accommodating the House of Yahveh religious program with their
       sincerely held religious belief of the religious exercises of observing the Birth and
       Coronation Days of Emperor Haille Selassie I.

{Id. If 44). Further, Sirleaf claims that "Defendants conspired to retaliate against [him]...[by]

discriminating against the stewardship of Sirleafthe Priest as a coordinator, who qualifies, and

has a record of being disabled" and refused to provide Sirleaf"with the reasonable

accommodations, necessary and requested, for his essential function as coordinator during his

free exercise of his religion." {Id. ^ 36.) Specific examples of Defendants' alleged conduct

discriminating against Sirleaf based on his disability are enumerated above.

       Sirleaf also states that Defendant "Engelke came to a meeting ofthe minds with two or

more of his co-conspirators to target, discriminate, retaliate, violate and actually deprive Sirleaf

the Priest(and the House of Yahveh)of their rights secured under [the Religious Land Use and

Institutionalized Persons Act], and the First, Ninth, and Fourteenth Amendments... by failing to

comply with O.P. 803.1," which sets forth VDOC's policies and procedures for reasonably

accommodating inmates with disabilities. {Id. If 26;see ECF No. 14-1, at 1.) Sirleaf claims that

Defendants conspired "to target, discriminate, retaliate, violate, and did violate," Sirleafs rights

"by amending, adopting, and enforcing O.P. 841.3 in a retaliatory and discriminatory manner

meant to persecute Sirleafthe Priest and the House of Yahveh for petitioning the government for

a redress of grievances." (Compl.137.)
        B.       Sirleaf Brings Seven Claims Based on Defendants' Allegedly Discriminatory
                 Conduct

        Based on the foregoing allegations, the Court construes Sirleaf to raise the following

claims for relief:


        Claim One:      Defendants^ "engag[ed] in a conspiracy to deprive and the actual
                        deprivation of Sirleafs rights under the Americans with
                        Disabilities Act("ADA").^ (Compl.^ 88.)
        Claim Two: Defendants "intentionally and deliberately depriv[ed] [Sirleaf] of
                       [his] rights secured under the First Amendment."^ {Id. H 94.)

       Claim Three: Defendants "engage[d] in a campaign of harassment in retaliation
                    against Sirleaf the Priest (and the House of Yahveh) for his . . .
                    petitioning the Government for a redress of[his] grievances against
                    these Defendants," which violated his "rights secured under the First
                    Amendment." {Id. 196.)

       Claim Four: Defendants "engag[ed] in a conspiracy to violate [Sirleafs] rights
                       secured under"the Religious Land Use and Institutionalized Persons
                        Act("RLUIPA").^® {Id. 197.)

       Claim Five:     Defendants "intentional[ly] and deliberate[ly]" deprived Sirleaf of
                       his right to the free exercise of religion in violation of(a)the First




       ^ As noted herein, Sirleafs Complaint is rambling, repetitive, and conclusory, and as
such, it is hardly a model of clarity. Therefore, although Sirleaf attempts to separately name
Defendants in some of his claims, because not all of Sirleafs claims nor the facts alleged in
Sirleafs Complaint are attributed to specific Defendants, the Court construes Sirleafto raise
each of his claims against all Defendants.

       8
           42U.S.C. § 12101 etseq.

       ^ "Congress shall make no law respecting an establishment of religion, or prohibiting the
free exercise thereof...." U.S. Const,amend. I.

       10
            42 U.S.C. § 2000cc-l(a).
                       Amendment and (b) the Ninth'' and Fourteenth'^ Amendments.
                      {Id. 1106.)

       Claim Six:      Defendants conspired to violate Sirleafs civil rights under the First
                       Amendment, Ninth Amendment, Fourteenth Amendment, and
                       RLUIPA by implementing a "conspiratorial plan/policy" in
                       violation of 42 U.S.C. §§ 1985(3) and 1986.'^ {Id tt97, 108-09,
                       117.)



      ""The enumeration in the Constitution, of certain rights, shall not be construed to deny
or disparage others retained by the people." U.S. Const,amend. IX.

         "No State shall... deprive any person of life, liberty, or property, without due process
of law." U.S. Const,amend. XIV,§ 1.

         Title 42 U.S.C. § 1985(3) provides, in pertinent part:

       If two or more persons in any State or Territory conspire ... for the purpose of
       depriving, either directly or indirectly, any person or class of persons of the equal
       protection ofthe laws, or of equal privileges and immunities under the laws; or for
       the purpose of preventing or hindering the constituted authorities of any State or
       Territory from giving or securing to all persons within such State or Territory the
       equal protection of the laws; or for the purpose of preventing or hindering the
       constituted authorities of any State or Territory from giving or securing to all
       persons within such State or Territory the equal protection of the laws;... in any
       case of conspiracy set forth in this section, if one or more persons engaged therein
       do, or cause to be done, any act in furtherance of the object of such conspiracy,
       whereby another is injured in his person or property, or deprived of having and
       exercising any right or privilege ofa citizen ofthe United States, the party so injured
       or deprived may have an action for the recovery of damages occasioned by such
       injury or deprivation, against any one or more ofthe conspirators.

42 U.S.C. § 1985(3). Title 42 U.S.C. § 1986 provides:

       Every person who, having knowledge that any ofthe wrongs conspired to be done,
       and mentioned in section 1985 of this title, are about to be committed, and having
       power to prevent or aid in preventing the commission of the same, neglects or
       refuses so to do, if such wrongful act be committed, shall be liable to the party
       injured, or his legal representatives, for all damages caused by such wrongful act,
       which such person by reasonable diligence could have prevented; and such
       damages may be recovered in an action on the case; and any number of persons
       guilty ofsuch wrongful neglect or refusal may bejoined as defendants in the action;
       and if the death of any party be caused by any such wrongful act and neglect, the
       legal representatives of the deceased shall have such action therefor, and may
       recover not exceeding $5,000 damages therein, for the benefit of the widow ofthe
       deceased, if there be one, and if there be no widow,then for the benefit ofthe next

                                                 8
        Claim Seven: Defendants "engaged in a conspiracy to violate [Sirleafs] right of
                     freedom of access to the courts of the United States arising under
                       the Treaty of Friendship, Commerce, and Navigation between the
                       United States and Liberia." {Id. H 126.)

Sirleaf demands monetary damages, as well as injunctive and declaratory relief. {See, e.g., id.

at 48-52.)

                                           IIL Analysis


        Defendants argue that Claims One, Two, Three, Five(a) and (b). Six, and Seven should

be dismissed for failure to state claim upon which relief may be granted. (Mem. Supp. Mot.

Dismiss 4-19, ECF No. 23.) Defendants do not move to dismiss Claim Four. For the reasons

that follow, the Court will dismiss without prejudice Claims One,Two,Six, and Seven. The

Court will dismiss with prejudice Claim Five (b). The action will proceed on Claims Three,

Four, and Five (a).

       A.      The Court Will Dismiss Sirleafs ADA Claim Without Prejudice(Claim One)

       The Court will dismiss without prejudice Claim One because Sirleaf does not allege facts

regarding how Defendants violated his rights based on his disability.

       In Claim One, Sirleaf contends that Defendants violated his rights under the ADA by

limiting his rights to practice his religion because of his disability.'"^ (Compl. 88.) Title II of


       of kin of the deceased. But no action under the provisions of this section shall be
       sustained which is not commenced within one year after the cause of action has
       accrued.

42 U.S.C. § 1986.

          In Claim One, Sirleaf also vaguely references "equal protection" and "42 U.S.C. §§
1983 [and] 1985(3)." (Compl.188.) However,in Claim One, Sirleaf fails to provide any
supporting facts or further explanation regarding any violations of his rights under the Equal
Protection Clause and "42 U.S.C. §§ 1983 [and] 1985(3)." {Id.) Therefore, any such vague and
conclusory claims under the Equal Protection Clause and "42 U.S.C. §§ 1983 [and] 1985(3)" are
insufficient to state a claim upon which relief may be granted and are subject to dismissal
without prejudice.
the ADA provides that"no qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the benefits ofthe services, programs,

or activities of a public entity, or be subjected to discrimination by any such entity."

Constantim v. Rectors & Visitors ofGeorge Mason Univ., 411 F.3d 474,498(4th Cir. 2005)

(quoting 42 U.S.C. § 12132). "Furthermore, it is now settled that the ADA applies to state

prisons and correctional facilities." Scott v. Kelly, 107 F. Supp. 2d 706,710(E.D. Va. 2000)

(citation omitted), aff'd sub nom. Scott v. Moore,6 F. App'x 187(4th Cir. 2001); see Pa. Dep't

ofCorr. V Yeskey, 524 U.S. 206,210(1998)("Modem prisons provide inmates with many

recreational 'activities,' medical 'services,' and educational and vocational 'programs,' all of

which at least theoretically 'benefit' the prisoners(and any of which disabled prisoners could be

'excluded from participation in')."(citations omitted)).

        To state a claim under the ADA,a plaintiff must allege facts plausibly asserting that:

       (1)[he or] she has a disability,(2)[he or] she is otherwise qualified to receive the
       benefits of a public service, program, or activity, and(3)[he or] she was excluded
       from participation in or denied the benefits ofsuch service, program, or activity, or
       otherwise discriminated against, on the basis of[his or] her disability.

Constantine, 411 F.3d at 498 (citations omitted). "A plaintiff is 'qualified' if[he or] she is 'an

individual with a disability who, with or without reasonable modifications to mles, policies, or

practices,... meets the essential eligibility requirements for the receipt of services or the

participation in programs or activities provided by a public entity.'" Id. (quoting 42 U.S.C.

§ 12131(2)).

       Here, Sirleaf contends that the Defendants refused to accommodate his disability in his

position as a religious coordinator as an act of retaliation. Sirleaf alleges that he filed lawsuits

and grievances against Defendants, and that after he filed these lawsuits and grievances.

Defendants "conspired to, and did, deprive Sirleaf the Priest and the House of Yahveh religious


                                                  10
program oftheir civil rights ... so that Sirleafthe Priest... would be punished for petitioning

the government for a redress of[his] grievances." {Id. 143.) In his Complaint, Sirleaf details a

number of actions that Defendants took against him, which he contends were part ofa conspiracy

to retaliate against him,'^ {see, e.g., id. f 44), including "conspir[ing] to retaliate against[him]..
.[by] discriminating against the stewardship of Sirleafthe Priest as a coordinator, who qualifies,

and has a record of being disabled," and refusing to provide Sirleaf"with the reasonable

accommodations, necessary and requested, for his essential function as coordinator during his

free exercise of his religion." {Id. H 36.)

        Further, Sirleaf generally alleges that Defendants failed to "reasonably accommodate

[him] with the assistance he needed as a disabled coordinator [for]... the House of Yahveh."

(Compl.f 20; see id.     25, 36, 46, 50.) For instance, Sirleaf states,"the Defendants refused to

provide the disabled House of Yahveh coordinator, Sirleafthe Priest, or said religious program

vydth musical instruments for communal worship while providing musical instruments for the

communal worship ofthe European 'Kiaros' religious program." {Id. 152.)

       Defendants argue that the Court should dismiss Claim One because "Sirleaffails to

submit any facts besides the bare allegations in his Complaint that he was discriminated against

or excluded from participation in/denied benefits of a service on the basis of a claimed

disability." (Mem. Supp. Mot. Dismiss 5.) Defendants aver that Sirleaf fails "to allege that he

has a disability under the ADA" because he only "cites to Exhibit 4 of his Complaint as evidence

of his disability," but provides "no further explanation of what this means." {Id.) Defendants



          The other adverse actions that Sirleaf alleges Defendants took against him after he filed
his lawsuits and grievances are discussed in the Court's analysis of Sirleafs other claims. The
Court addresses in Claim Three Sirleafs allegations regarding Defendants' alleged retaliatory
actions. The Court addresses in Claim Six Sirleafs assertion that Defendants conspired against
him.

                                                 11
also argue that even assuming that "Sirieaf has a disability as defined by the ADA,he has failed

to demonstrate that he was denied reasonable accommodations because of his disability." {Id. 6.)

        After reviewing Sirieafs allegations, the Court concludes that Sirieaf has failed to state a

claim upon which relief may be granted with respect to his ADA claim. The Court assumes

without deciding that Sirieaf is disabled and that the ADA applies to him. Nevertheless, Sirieaf

fails to plausibly allege facts regarding how Defendants violated his rights under the ADA

because of his disability.

       For example, although Sirieaf references his status as a "disabled coordinator" for the

House of Yahveh and alleges that Defendants denied his requested "reasonable

accommodations" to assist him in this role, Sirieaf fails to support his claim. Sirieaf neglects to

plausibly allege any facts regarding: (i) what he had requested as "reasonable accommodations"

for his disability;(ii) how Defendants excluded him from any benefit because of his disability;

and,(iii) how any such exclusion or discrimination was based on his disability. See Constantine,

411 F.3d at 498 (citations omitted); Scott, 107 F. Supp. 2d at 711 (finding that inmate failed to

state a claim under the ADA because the inmate did "not claim[] that he was subject to illegal

discrimination because of his disability, but rather because he exercised his constitutional rights

in petitioning the Department of Justice"); see also Davis v. Va. Dep 't ofCorr., No. I:16cv327

(CMH/TCB),2017 WL 2927976, at *3(E.D. Va. June 30, 2017)(finding that inmate failed to

state an ADA claim when the inmate implied that "he was denied placement in isolation based

on [prison] policies that[had] nothing to do with his disability").

       As a result, Sirieaf has failed to allege sufficient facts to plausibly suggest that

Defendants denied him reasonable accommodations because of his disability or that he faced any

other discrimination based on his disability. As such, Sirieaffails to state a claim upon which



                                                 12
relief may be granted under the ADA. Accordingly, the Motion to Dismiss will be GRANTED

with respect to Claim One. Claim One will be DISMISSED WITHOUT PREJUDICE.

        B.      The Court Will Dismiss Sirleafs First Amendment Claim Without
               Preiudice(Claim Two)

        The Court will dismiss without prejudice Claim Two because Sirleaf does not allege facts

regarding how Defendants offended his First Amendment rights.

       In Claim Two, Sirleaf contends that Defendants "intentionally and deliberately depriv[ed]

[Sirleaf] of[his] rights secured under the First Amendment." (Compl.^ 94.) While Sirleaf

quotes the First Amendment, he fails to reference any facts to support this claim. Moreover,

Sirleaf provides no further explanation or argument regarding how Defendants violated his rights

under the First Amendment. (See id)

       Defendants argue that dismissal ofthis claim is warranted because "[t]his [c]ount is so

utterly devoid offactual matter that it cannot 'state a claim to relief that is plausible on its face.'"

Defendants also claim that "[t]here is no factual content at all, let alone sufficient factual content

to allow the Court to 'draw the reasonable inference' that the named Defendants are liable for

anything." (Mem. Supp. Mot. Dismiss 7(citations omitted).)

        As noted above, while the Court liberally construes pro se complaints, Gordon v. Leeke,

574 F.2d 1147, 1151 (4th Cir. 1978), it does not act as the inmate's advocate,sua sponte

developing statutory and constitutional claims not clearly raised on the face ofthe Complaint.

See Brock v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997)(Luttig, J., concurring); Beaudett v. City

ofHampton,775 F.2d 1274,1278 (4th Cir. 1985). Here, Sirleaffails to provide any supporting




                                                  13
facts or explanation as to how Defendants violated his First Amendment rights in Claim Two.

As such, in Claim Two, Sirleaffails to state a claim upon which relief may be granted.'^

        Accordingly,for these reasons, the Motion to Dismiss will be GRANTED with respect to

Claim Two. Claim Two will be DISMISSED WITHOUT PREJUDICE.

        C.     The Court Will Deny the Motion to Dismiss as to Sirleafs Claim Alleging
               First Amendment Retaliation (Claim ThreeJ

        The Court will deny the Motion to Dismiss as to Claim Three and allow Sirleaf to

proceed on that count.

        In Claim Three, Sirleaf contends that Defendants "engage[d] in a campaign of

harassment in retaliation against Sirleafthe Priest(and the House of Yahveh)for his ...

petitioning the Government for a redress of[his] grievances against these Defendants," which

violated his "rights secured under the First Amendment." (Compl.196.)

        To state a claim for retaliation in violation ofthe First Amendment, a plaintiff"must

allege that(1)[he or] she engaged in protected First Amendment activity,(2)the defendants took

some action that adversely affected [the plaintiffs] First Amendment rights, and(3)there was a

causal relationship between [the plaintiffs] protected activity and the defendants' conduct."

Constantine, 411 F.3d at 499(citation omitted).

        Under the first element, the United States Court of Appeals for the Fourth Circuit has

held that inmates engage in protected First Amendment activity when they write prison


          Moreover,the Court notes that in Claim Five (a), Sirleaf alleges that he was deprived
of his right to the free exercise of religion in violation ofthe First Amendment. (Compl.1106.)
Therefore, because Sirleaf provides no facts to support Claim Two,and any facts in support of
this claim would be identical to those supporting Claim Five (a). Claim Two is subject to
dismissal because it is duplicative of Claim Five (a). Love-Lane v. Martin, 355 F.3d 766, 783
(4th Cir. 2004)(stating that two identical claims against essentially the same parties should be
dismissed); Contra Adams v. Naphcare, Inc., 244 F.Supp.3d 546, 549(E.D. Va. 2017)(stating
that different causes of action with the same standard of prooffor each claim should not be
dismissed as duplicative).

                                                14
grievances and file lawsuits, allowing them access to courts. See Booker v. S.C. Dep't ofCorr,,

855 F.3d 533, 544-46(4th Cir. 2017). With respect to the second element, the determination as

to whether a defendant's actions "adversely affected [the plaintiffs] First Amendment rights,"

Constantine, 411 F.3d at 499(citation omitted), is a fact-specific inquiry, which takes into

account the actors involved and their relationships. See Bait. Sun Co. v. Ehrlich, 437 F.3d 410,

416(4th Cir. 2006). For the third element, causation, a plaintiff must allege facts sufficient to

show a causal connection between the protected First Amendment activity and the alleged

adverse action. See Constantine,411 F.3d at 501. "In order to establish this causal connection, a

plaintiff in a retaliation case must show, at the very least, that the defendant was aware of[his or]

her engaging in protected activity." Id. (citation omitted). However,"[k]nowledge alone ...

'does not establish a causal connection' between the protected activity and the adverse action."

Id. (quoting Price v. Thompson^ 380 F.3d 209, 213(4th Cir. 2004)). To prove causation, there

must also be circumstantial evidence, such as evidence that the retaliation took place within

some "temporal proximity" ofthe protected activity, or direct evidence of a retaliatory motive.

M;see Hill v. Lappin,630 F.3d 468,475-76(6th Cir. 2010).

        Here, Sirleaf alleges that he filed lawsuits and grievances against Defendants. {See, e.g.,

Comp.     9, 17, 24, 45.) Sirleaf contends that Defendants were aware of his lawsuits and

grievances, and that after filing his complaints. Defendants "conspired to, and did, deprive

Sirleafthe Priest and the House of Yahveh religious program oftheir civil rights secured under

the First Amendment... via excluding [various] religious exercises from O.P. 841.3, so that

Sirleaf the Priest... would be punished for petitioning the government for a redress of[his]

grievances." {Id. ^ 43.) Sirleaf also claims that Defendants conspired "to target, discriminate,

retaliate, violate, and did violate," Sirleafs rights "by amending, adopting, and enforcing



                                                15
O.P. 841.3 in a retaliatory and discriminatory manner meant to persecute Sirleafthe Priest and

the House of Yahveh for petitioning the government for a redress of grievances." {Id. f 37.)

        Sirleaf alleges several specific instances in which he experienced retaliation for filing

lawsuits and grievances. For example, Sirleaf avers that Defendants interrupted the House of

Yahveh's observation of religiously significant holidays. Sirleaf avers that "the House of

Yahveh had been observing Hanukkah,Purim, Tish B'Av, and the Fast of Esther at GCC prior to

2015- i.e., prior to Sirleaf the Priest's lawsuits against the Defendants." {Id. 42.) After his

lawsuits, Sirleaf contends that Defendants did not allow him to observe religiously significant

days, like the birth and death of Emperor Haile Selassie I. {Id. ^ 44). Additionally, Sirleaf states

that "this campaign of religious persecution placed such a substantial burden on both Sirleaf the

Priest's religious exercises and on his stewardship as a coordinator ... that many ofthe House of

Yahveh religious program's members quit coming to ... Sirleafthe Priest's stewardship, as well

as the House of Yahveh's religious programs." {Id. ^ 39.) Finally, Sirleaf alleges that he was

"unlawfully removed from [the Common Fare] diet," and "that this was being done to [him] in

retaliation for his having filed suit." {Id. ^ 24.)

        As alleged, Sirleaf satisfies the first element necessary to state a retaliation claim.

Sirleaf states in his Complaint that he has filed lawsuits and grievances in the past. The filing of

lawsuits and grievances constitutes protected First Amendment activity. See Booker,855 F.3d at

544-46 (citation omitted). As a result, Sirleafs actions satisfy the first element of a First

Amendment retaliation claim.


        As to the second element, a plaintiff"must show that the [prison official's] conduct

resulted in something more than a ^de minimis inconvenience' to [the plaintiffs] exercise of First

Amendment rights." Constantine, 411 F.3d at 500 (citation omitted). Here, Sirleaf alleges that



                                                      16
Defendants prevented him from celebrating some ofthe House of Yahveh's holy days when they

amended the relevant operating procedure. Sirleaf also claims that Defendants removed him

from the religious Common Fare diet. At this stage, such allegations plausibly suggest that

Defendants' actions resulted in "more than a ^de minimis inconvenience' to [Sirleafs] exercise

of First Amendment rights." Id. (citation omitted). As a result, Sirleafs contentions satisfy the

second element of a retaliation claim.

         As to the third element, Sirleaf has alleged sufficient facts to plausibly suggest that there

was a causal relationship between Sirleafs protected First Amendment Rights and Defendants'

adverse actions against him. The temporal proximity of Defendants' actions adversely affecting

Sirleafs First Amendment rights and Sirleafs lawsuits and grievances against them suggests a

causal connection. Because ofthe temporal implication of causation, Sirleaf satisfies the third

element for a retaliation claim. See id. at 501 (explaining that "temporal proximity" can "suggest

a causal connection"). Therefore, the Motion to Dismiss will be DENIED with respect to Claim

Three.


         D.     Sirleaf May Proceed on His RLUIPA Claim (Claim Four)

         In Claim Four, Sirleaf contends that Defendants "engag[ed] in a conspiracy to violate

[Sirleafs] rights secured under" the Religious Land Use and Institutionalized Persons Act.

(Compl.^ 97.) Defendants did not move to dismiss this claim. As a result, Sirleaf may proceed

on Claim Four.




                                                  17
        E.      The Court Will Dismiss SirleaTs Ninth and Fourteenth Amendment Claims
               (Claim Five (h)); But Will Deny Defendants' Motion to Dismiss Sirleafs Free
               Exercise of Religion Claim (Claim Five(a))

        The Court will dismiss with prejudice Claim Five(b)but allow Sirleafto proceed on

Claim Five (a).

        In Claim Five (a), Sirleaf contends that Defendants "intentionally] and deliberate[ly]"

deprived Sirleaf of his right to the free exercise of religion in violation of the First Amendment.

In Claim Five (b), Sirleaf contends that Defendants deprived Sirleaf of his right to the free

exercise ofreligion in violation ofthe Ninth and Fourteenth Amendments. (Compl.^ 106.)

Specifically, Sirleaf alleges that Defendants deprived him of his right to the free exercise of his

religion with respect to: (i) his improper removal from the Common Fare diet and inability to

receive Kosher meals;(ii) the amendment and enforcement of O.P. 841.3 and the corresponding

calendar of religious events;(iii) his inability to use communal worship items for the House of

Yahveh's religious programs; and,(iv) his inability to participate in the House of Yahveh's holy

days. {See generally Compl.      1-87.) The Court first addresses Claim Five (b).

               1.      Free Exercise of Religion Under the Ninth and Fourteenth
                       Amendments(Claim Five(bP

       In Claim Five (b), Sirleaf alleges that Defendants "intentionally] and deliberate[ly]"

deprived Sirleaf of his right to the free exercise ofreligion in violation of the Ninth and

Fourteenth Amendments.(M ^ 106.)

       "With only 'a handful' of exceptions,[the Supreme Court] has held that the Fourteenth

Amendment's Due Process Clause incorporates the protections contained in the Bill of Rights,

rendering them applicable to the states." Timbs v. Indiana 139 S. Ct. 682,687(2019)(citing

McDonald v. Chicago. 561 U.S. 742,754(2010)). The Supreme Court has explained that one

such exception to the doctrine ofincorporation exists "where another provision ofthe


                                                 18
Constitution 'provides an explicit textual source of constitutional protection,' a court must assess

a plaintiffs claims under that explicit provision and 'not the more generalized notion of

substantive due process.'" Conn v. Gabbert, 526 U.S. 286,293(1999)(some internal quotations

omitted)(quoting Graham v. Connor,490 U.S. 386, 395 (1989)).

        The Ninth Amendment provides that "[t]he enumeration in the Constitution, of certain

rights, shall not be construed to deny or disparage others retained by the people." U.S. CONST,

amend. IX. Because "[t]he Ninth Amendment is not an independent source ofindividual rights;

rather, it provides a rule of construction," it cannot be invoked as an additional First Amendment

protection. See Jenkins v. Comm 'r ofInternal Revenue Serv., 483 F.3d 90,92(2d Cir. 2007)

(citation omitted). Sirleaf brings his Ninth Amendment claim to protect the free exercise of his

religion through the Fourteenth Amendment. Because the Ninth Amendment does not grant

individual rights, his claim must fail. Accordingly, the Motion to Dismiss will be GRANTED

with respect to Sirleafs claims under the Ninth Amendment and Fourteenth Amendment, which

are set forth in Claim Five (b). Claim Five(b) will be DISMISSED WITH PREJUDICE.

               2.      Free Exercise of Religion Under the First Amendment
                       (Claim Five

        Because Sirleaf pleads sufficient facts to bring a free exercise claim under the First

Amendment,the Court will allow Claim Five(a)to proceed.

       In Claim Five (a), Sirleaf alleges that Defendants "intentional[ly] and deliberate[ly]"

deprived Sirleaf of his right to the free exercise of religion in violation ofthe First Amendment.

(Compl. K 106.) To state a free exercise claim under the First Amendment, Sirleaf must allege

facts that suggest that "(1) he holds a sincere belief that is religious in nature;" and,(2)that

Defendants imposed a substantial burden on the practice of his religion. Whitehouse v. Johnson,

No. lilOCVl 175(CMH/JFA),2011 WL 5843622, at *4(E.D. Va. Nov. 18, 2011)(citing

                                                  19
Hernandez v. Comm 'r Internal Revenue,490 U.S. 680,699(1989)). "Government officials

impose a substantial burden on the free exercise of religion by 'put[ting] substantial pressure on

an adherent to modify his behavior and to violate his beliefs.'" Massenburg v. Adams,No.

3:08cvl06, 2011 WL 1740150, at *4(E.D. Va. May 5,2011)(alteration in original)(quoting

Lovelace v. Lee,472 F.3d 174,187(4th Cir. 2006))(some intemal quotation marks omitted).

        Sirleaf must also allege that the restriction fails to further a legitimate penological

interest. See Turner v. Safley, 482 U.S. 78, 89-91 (1987). In assessing the reasonableness of a

regulation or managerial decision, courts must consider the following four factors: (1) whether a

"valid, rational connection [exists] between the prison regulation [or managerial decision] and

the legitimate governmental interest put forward to justify it;"(2) whether "alternative means of

exercising the right [exist] that remain open to prison inmates;"(3) what "impact

accommodation ofthe asserted constitutional right will have on guards and other inmates, and on

the allocation of prison resources generally;" and,(4)whether an "absence ofready alternatives"

to the regulation or managerial decision in question exists. Id. at 89-90(citations omitted)

(intemal quotation marks omitted); see O'Lone v. Estate ofShabazz,482 U.S. 342, 350-52

(1987). In analyzing the Turner Factors,"[t]he burden ... is not on the State to prove the

validity of prison regulations [or managerial decisions] but on the prisoner to disprove it."

Overton v. Bazzetta, 539 U.S. 126, 132(2003)(citing Shaw v. Murphy,532 U.S. 223,232

(2001); O'Lone,482 U.S. at 2>5Q', Jones v. N.C. Prisoners'Labor Union, Inc., 433 U.S. 119, 128

(1977)).

        Defendants argue, inter alia, that the Court should dismiss Sirleafs First Amendment

claims because "[a]s to the unnamed communal worship items [Sirleaf] claims he was denied,

... he has not alleged with any specificity what items related to his religion he was denied."



                                                 20
(Mem. Supp. Mot. Dismiss 13 (citation omitted)). Additionally, Defendants state that "the

centralized Common Fare menu and VDOC's procedures concerning it further the compelling

state interests of uniformity and cost-efficiency," {id. (citations omitted)). Finally, with respect

to Sirleafs "observance of his high holy days," Defendants note that "Sirleaf has 'the existence

of alternative means of exercising his right'" by attending "Messianic Jewish religious

programs." {Id. at 15 (citations omitted).)

       In his Complaint, Sirleaf alleges sufficient facts to suggest that Defendants placed a

burden on his freedom to practice his religion. First, at this stage ofthe proceedings, the Court

assumes that Sirleafs religious beliefs are sincere. While Sirleafs allegations showing a

substantial burden to his religious practice lack precision, he has alleged sufficient facts at this

stage to plausibly suggest that Defendants imposed a substantial burden on his ability to practice

his religion in violation ofthe First Amendment. For example, Sirleaf contends that his sincerely

held religious beliefs were burdened when he was improperly removed from the Common Fare

diet; when he was denied a Kosher diet; when OP 841.3 and the corresponding religious calendar

were amended to exclude the House of Yahveh; when he was unable to use communal worship

items; and when he was unable to participate in the House of Yahveh's holy days.

       Under the First Amendment,an inmate "has a 'clearly established ... right to a diet

consistent with his ... religious scruples,' including proper food during Ramadan" or other

religious holidays. Lovelace,472 F.3d at 199(quoting Ford v. McGinnis, 352 F.3d 582, 597(2d

Cir. 2003)). Prison officials "violate[] this clearly established right if[they] intentionally and

without sufficient justification den[y] an inmate a religiously mandated diet." Id. (citation

omitted). Consequently, the denial of Sirleafs requested diet consistent with his religious

practice plausibly suggests a violation of his First Amendment rights.



                                                  21
        Further, Sirleaf has alleged sufficient facts to suggest that he requested communal

worship items to practice his religion {see, e.g., Compl.    52-55), and that Defendants denied

Sirleafs requests. See, e.g., Williams v. Wilkinson,645 F. App'x 692, 704(10th Cir. 2016)

(explaining that the "district court prematurely dismissed prisoner's free exercise claim where

the complaint contained enough factual support 'to rationally and plausibly conclude that [the

prisoner was] a sincere devotee ofthe Wiccan faith' and 'persistently asked prison administrators

for permission to possess tarot cards in order to practice his religion,' which requests were

denied"(quoting Kay v. Bemis,500 F.3d 1214, 1220(10th Cir. 2007)).

        Moreover, drawing all reasonable inferences in Sirleafs favor, he has alleged sufficient

facts to satisfy the Turner factors. First, Sirleaf plausibly suggests that removing the restrictions

imposed on him and the House of Yahveh would have a minimal impact on prison resources.

Second, Sirleafclaims that there are "ready alternatives" because Sirleaf contends that these

restrictions were imposed only on him and the House of Yahveh and that other religious groups

are permitted to engage in the requested activities and holy days. Turner, 482 U.S. at 89-90;

Jehovah v. Clarke, 798 F.3d 169, 178-79(4th Cir. 2015)(concluding that inmate stated a First

Amendment free exercise claim when, with respect to a ban on Communion wine,"exempting

[the plaintiff] from the ban would have a minimal impact on prison resources" because "[w]ine

[was] already permitted on the premises, and religious services [took] place in a controlled

environment in which [the plaintiff] would be supervised," and "at least one of[the] alternatives

[was] so 'obvious' and 'easy' to suggest that the ban [was]'an exaggerated response'"(quoting

Turner, 482 U.S. at 90)).

       Thus, Sirleaf has alleged sufficient facts to plausibly suggest that Defendants imposed a

substantial burden on the free exercise of his religion. Accordingly, the Motion to Dismiss will



                                                 22
be DENIED with respect to Sirleafs First Amendment free exercise claim, which is set forth in

Claim Five (a).

        F.     The Court Will Dismiss SirleaFs §§ 1985(3) and 1986 Claims for Conspiracy
               to Violate his Civil Rights Without Prejudice tClaini Siy)

        The Court will dismiss without prejudice Claim Six because Sirleaf does not allege facts

regarding how Defendants conspired to violate his civil rights.

        In Claim Six, Sirleaf contends that Defendants conspired to violate his civil rights under

the First Amendment,Ninth Amendment,Fourteenth Amendment,and RLUIPA by

implementing a "conspiratorial plan/policy" in violation of42 U.S.C. §§ 1985(3) and 1986."

(Compl.%% 97, 108-09, 117.) Claim Six fails as a matter oflaw because Sirleaf fails to plead

sufficient facts to satisfy the elements of a § 1985(3)claim.

       To state a claim under § 1985(3), a plaintiff must show the following:

       (1) a conspiracy of two or more persons, (2) who are motivated by a specific
       class-based, invidiously discriminatory animus to (3) deprive the plaintiff of the
       equal enjoyment of rights secured by the law to all,(4)and which results in injury
       to the plaintiff as(5)a consequence ofan overt act committed by the defendants in
       connection with the conspiracy.

A Soc'y Without a Name v. Virginia, 655 F.3d 342, 346(4th Cir. 2011)(quoting Simmons v. Poe,

47 F.3d 1370, 1376(4th Cir. 1995)).

       A plaintiff must also "show an agreement or a meeting ofthe minds by [the] defendants

to violate the [plaintiffs] constitutional rights." Id. (alterations in original)(quoting Simmons,

47 F.3d at 1377). The Fourth Circuit has "specifically rejected section 1985 claims whenever the

purported conspiracy is alleged in a merely conclusory manner, in the absence of concrete

supporting facts." Id. (quoting S/wwowj,47 F.3d at 1377).

       In the Complaint, Sirleaf does not allege sufficient facts to serve as a basis for a

§ 1985(3)claim. Here, Sirleaf alleges that Defendants conspired "to target, discriminate,


                                                23
retaliate, violate, and did violate," Sirleafs rights "by amending, adopting, and enforcing O.P.

841.3 in a retaliatory and discriminatory manner meant to persecute Sirleaf the Priest and the

House of Yahveh for petitioning the government for a redress of grievances." (Compl.f 37.) In

support of this assertion, Sirleaf avers that Defendant Engelke "had a tacit as well as an explicit

agreement via [Defendants] Clarke and Robinson's amending and approval of O.P. 841.3."

(Jd. K 27.) Sirleaf also alleges that Defendants "further conspired to refuse, continue to refuse,

and thereby deprive Sirleafthe Priest... of the very religious exercises [he] had petitioned the

Government to redress their being denied in the first place." {Id. ^ 44.) Further, Sirleaf contends

that Defendant Engelke "conspired with two or more" unnamed "GCC defendants to unjustly

remove Sirleafthe Priest from the Common Fare diet," {id. ^ 23), and "that this was being done

to Sirleafthe Priest in retaliation for his having filed suit." {Id. 124.) Finally, Sirleaf states that

Defendant Engelke "came to a meeting ofthe minds with two or more of his co-conspirators" in

his retaliatory actions toward Sirleaf. {Id. H 26.)

       First, Sirleafs claim fails because he does not allege that Defendants were "motivated by

a specific class-based, invidiously discriminatory animus," as required to satisfy the second

element of a §1985(3)claim. A Soc'y Without a Name,655 F.3d at 346(quoting Simmons,

47 F.3d at 1376);{see also Compl.       1-87.) Case law from the Fourth Circuit establishes that

"[Section] 1985(3) only covers conspiracies against: 1)classes who receive heightened

protection under the Equal Protection Clause; and 2)'those individuals who join together as a

class for the purpose of asserting certain fundamental rights.'" C&H Co. v. Richardson, 78 F.

App'x 894,902(4th Cir. 2003)(alteration in original)(quoting Browder v. Tipton,630 F.2d

1149, 1160(6th Cir. 1980)).




                                                  24
       Here, Sirleaf does not allege that "any racial animus" or "some qualifying 'otherwise

class-based' discrimination""motivated the apparent unequal treatment." Id. (quoting Bartell v.

Lohiser, 215 F.3d 550, 560(6th Cir. 2000)). Although Sirleaf contends that Defendants'

conspiratorial acts impacted his ability to freely exercise his religious beliefs, Sirleafs

conspiracy claim turns on alleged discrimination against him for filing prior lawsuits against

Defendants. Critically, Sirleaf does not allege that "the complained-of discrimination resulted

from [his] membership in any qualifying class," Id. (citation omitted); cf. Roden v. Diah, No.

7:07CV00252,2008 WL 5334309, at *9(W.D. Va. Dec. 19, 2008)("[P]ro se plaintiffs do not

constitute a class for whose members § 1985(3) provides a remedy."(quoting KiteI v. Holland,

787 F.2d 995,1000(5th Cir. 1986))), aff'd, 325 F. App'x 253(4th Cir. 2009). Because Sirleaf

does not plead any facts to show that Defendants' actions were motivated by a class-based

discriminatory animus, he cannot satisfy all the elements required for a § 1985(3) claim.

       Moreover, even if Sirleaf based his conspiracy claim on alleged discrimination grounded

upon "a specific class-based, invidiously discriminatory animus," the conspiracy claim would

fail. As noted above,"in the absence ofconcrete supporting facts," the Fourth Circuit has

rejected conspiracy claims under § 1985(3) when "the purported conspiracy is alleged in a

merely conclusory manner." A Soc'y Without a Name,655 F.3d at 346(quoting Simmons,

47 F.3d at 1377). Although Sirleaf states in a conclusory fashion that Defendants conspired

against him, he fails to allege any specific facts describing how Defendants did so. {See

generally Compl.     1-87.) Consequently, Sirleafs § 1985(3)claim must fail because it lacks

specific facts regarding the Defendants' conspiratorial behavior.

       In addition to his § 1985(3) claim, Sirleaf alleges that Defendants' actions violated 42

U.S.C. § 1986. Sirleafs § 1986 claim must also fail. Section 1986 "establishes liability for any



                                                 25
person who has prior knowledge of a § 1985 conspiracy and has the ability to prevent it, yet fails

to do so." Christian v. United States, No.3:17CV535-HEH,2017 WL 4484254, at *3(E.D. Va.

Aug. 15, 2017). Therefore,"[a] cause of action based upon § 1986 is dependent upon the

existence of a claim under § 1985." Trerice v. Summons,755 F.2d 1081, 1085 (4th Cir. 1985).

Here, because Sirleaf has failed to state a claim under § 1985(3), his claim under § 1986

necessarily fails as well.

        For these reasons Sirleaf fails to state a claim upon which relief may be granted for a

conspiratorial policy in violation of42 U.S.C. §§ 1985(3) and 1986. Accordingly, the Motion to

Dismiss will be GRANTED with respect to Claim Six. Claim Six will be DISMISSED

WITHOUT PREJUDICE.


        G.     The Court Will Dismiss Sirleafs Claim of Denial of Access to Courts under
               the Treaty of Friendship, Commerce,and Navigation between the United
               States and Liberia Without Preiudice(Claim Seven)

        The Court will dismiss without prejudice Claim Seven because Sirleaf fails to identify

any facts showing that Defendants interfered with Plaintiffs nonfnvolous, civil rights related

litigation.

        Sirleaf contends that Defendants engaged in a "conspiracy to violate [Sirleafs] right of

freedom of access to the courts ofthe United States arising under the Treaty of Friendship,

Commerce,and Navigation between the United States and Liberia."'^ (Compl.^ 126.) For


          In Claim Seven, Sirleaf also contends that Defendants' actions violated 18 U.S.C.
§ 247. (Compl. H 125.) However, 18 U.S.C. § 247 is a federal criminal statute that does not
provide a private cause of action. 18 U.S.C. § 247; Walthour v. Herron, No. 10-01495,2010
WL 1877704, at *3(E.D. Pa. May 6, 2010)(explaining that "18 U.S.C. § 247 does not provide a
'basis for Plaintiff to pursue claims of violation of his constitutional rights'"(quoting Vega v.
Daniels, No. 07-1193,2009 WL 80434, at *10(E.D. Cal. Jan. 13, 2009))). In Claim Seven,
Sirleaf also contends that Defendants violated 42 U.S.C. § 1985(3). For the same reasons
discussed in the Court's analysis of Claim Six, Sirleaf fails to allege sufficient facts to plausibly
state a conspiracy claim against Defendants under § 1985(3).


                                                 26
example, Sirleaf avers that "[t]he Treaty of Friendship, Commerce, and Navigation Between the

United States and Liberia(54 Stat. 1739 T.S. No. 956 Nov. 21,1939)states, inter alia: 'the

Nationals ofeach nation shall enjoy freedom of access to the Courts ofthe other on conforming

to local laws etc.'" {Id. ^ 127.) Sirleaf argues that Defendants violated his rights under this

treaty because they "engaged in a conspiracy to violate his right offreedom of access to the

courts ofthe United States." {Id. ^ 126.) Specifically, Sirleaf claims that Defendants conspired

"to retaliate against[him] for exercising his right to petition the government for a redress of his

grievances against these Defendants."      {Id. H 129.)

       To state a claim of denial of access to the courts, a plaintiff must identify with specificity

an actual injury to nonffivolous litigation. See Cochran v. Morris, 73 F.3d 1310, 1317(4th Cir.

1996). Specifically, the plaintiff must allege sufficient facts to show that "his [or her]

nonfrivolous, post-conviction or civil rights legal claim has been fhistrated or impeded."

Jackson v. Wiley, 352 F. Supp. 2d 666,679—80(E.D. Va. 2004)(citing Lewis v. Casey, 518 U.S.

343,354-55 (1996)).

       Under the Treaty of Friendship, Commerce, and Navigation Between the United States

and Liberia, Sirleafs right to access the courts of the United States remains equivalent to the

right to access the courts as guaranteed by the United States Constitution. Indeed, case law

recognizes this right to access. "With respect to the United States treaty with Liberia, the treaty

merely grants the citizens of each country 'freedom of access' to the courts ofthe other country,"

and "[t]he treaty stops well short of granting the nationals of both countries 'access to each

country's courts on terms no less favorable than those applicable to nationals ofthe court's

coimtry.'" Pollux Holding Ltd. v. Chase Manhattan Bank,329 F.3d 64,72(2d Cir. 2003)


         The Court notes that Sirleafs claim regarding Defendants' alleged retaliatory action is
addressed in the Court's analysis of Claim Three.

                                                 27
(quoting Treaty of Friendship, Commerce and Navigation, Liberia-U.S., art. I, Aug. 8, 1938, 54

Stat. 1739, 1740; Farmanfarmaian v. GulfOil Corp., 588 F.2d 880, 882(2d Cir. 1978)).

        Accordingly, Sirleaf fails to identify how Defendants denied his access to the courts

because he fails to identify any nonfrivolous, civil rights related litigation that Defendants

allegedly impeded. Because Sirleaf fails to satisfy the elements for a claim for denial offreedom

of access to the courts, Sirleaf fails to state a claim. Accordingly, the Motion to Dismiss will be

GRANTED with respect to Claim Seven. Claim Seven will be DISMISSED WITHOUT

PREJUDICE.


                                   IV. Non-Dispositive Motions

       A.        The Court Will Deny SirleaFs Motion to Reassign

       Sirleaf filed a Motion to Reassign, which the Court construes to be brought under

28 U.S.C. § 455.^^ (ECF No. 25.) In his Motion to Reassign, Sirleaf requests that the Clerk
"reassign the above-entitled case to another United States District Judge in accordance with the

Clerk's standard assignment procedure because the Judge in this case has been named as a

defendant in another of Priest Momolu V.S. Sirleaf Jr.'s action(s) creating an obvious conflict."^®


       19
            The statute provides,in relevant part:

       (a) Any justice, judge, or magistrate judge of the United States shall disqualify
       himself [or herself] in any proceeding in which his [or her] impartiality might
       reasonably be questioned.
       (b) He [or she] shall also disqualify himself [or herself] in the following
       circumstances:
            (1) Where he has a personal bias or prejudice concerning a party, or personal
             knowledge of disputed evidentiary facts concerning the proceeding ....

28 U.S.C. § 455.

           The Court recognizes that although Sirleaf has tried bringing suit against the
undersigned in other actions,judges must not recuse themselves based upon "unsupported,
irrational, or tenuous allegations." United States v. Akel,610 F. App'x 875, 877(11th Cir.
                                                 28
{Id. at 1 (citation omitted).) The Court notes that Sirleaf does not name the undersigned as a

Defendant in this action, and the undersigned has had no contact with Sirleaf other than through

the judicial process and the rendering ofjudicial decisions in Sirleafs cases. Further, the Court

harbors no bias against Sirleaf nor does Sirleaf demonstrate any circumstances where the

impartiality ofthe undersigned might reasonably be questioned. See Liteky v. United States, 510

U.S. 540,555(1994)(holding that unfavorable judicial rulings alone do not constitute bias).

Accordingly, Sirleafs Motion to Reassign(ECF No. 25) will be DENIED.

       B.      The Court Will Deny Defendants* Motion to Stay Discovery

       Defendants filed a Motion to Stay Discovery. (ECF No. 27.) In their motion. Defendants

request that the Court stay discovery "until the resolution oftheir motion to dismiss." (ECF

No. 28 at 2.) The Court addresses Defendants' Motion to Dismiss in this Memorandum Opinion.

Therefore, Defendants' request to stay discovery "until the resolution oftheir motion to dismiss"

is moot. Accordingly, Defendants' Motion to Stay Discovery(ECF No. 27) will be DENIED.

       C.      The Court Will Deny Sirleafs Motion for Production of Documents and
               Motion to Stay

       Sirleaf filed a Motion for Production of Documents and Motion to Stay. (ECF No. 26.)

In his motion, Sirleaf requests that(i) the Court order counsel for Defendants "to produce the

document called the 'Treaty of Friendship, Commerce, and Navigation Between the United

States and Liberia'...for Sirleaf the Priest's inspection," {id. at 1); and,(ii) the Court "stay[] the

proceedings until the Defendants, their counsel, or another responsible nonparty provides for the

production of the document: 'The Treaty of Friendship, Commerce, and Navigation Between the

United States and Liberia(54 Stat., T.S. No. 956, Nov. 21, 1939).'" {Id. at 4.)



2015); see also United States v. Pryor, 960 F.2d 1, 3(1st Cir. 1992)(litigants cannot obtain "an
automatic recusal... by the simple act of suing the judge").

                                                 29
        Under Federal Rule of Civil Procedure 26,"[pjarties may obtain discovery regarding any

nonprivileged matters that is relevant to any party's claim or defense." Fed. R. Civ. P. 26(b)(1).
Simply because "requested information is discoverable under Rule 26[] does not mean that

discovery must be had." Nicholas v. Wyndham Int'l, Inc., 373 F.3d 537,543(4th Cir. 2004). On

motion or on its own,the court must limit the frequency or extent of discovery otherwise allowed

if it determines that:

       (i) the discovery sought is unreasonably cumulative or duplicative, or can be
       obtained from some other source that is more convenient, less burdensome, or less
        expensive;
       (ii)the party seeking discovery has had ample opportunity to obtain the information
        by discovery in the action; or
       (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).

Fed. R. Civ. P. 26(b)(2)(c)). Further, pursuant to Federal Rule of Civil Procedure 34, a party
may request the production of documents and other items that are in "the responding party's

possession, custody, or control." Fed. R. Civ. P. 34(a)(1).

       Here, Sirleaf requests that Defendants or their counsel produce a copy of"the Treaty of

Friendship, Commerce, and Navigation Between the United States and Liberia." (ECF No. 26,

at 1.) Sirleaf essentially asks Defendants' counsel to perform legal research on his behalf

regarding a treaty between the United States and Liberia. The discovery rules do not entitle

Sirleafto demand that Defendants' counsel take such action on his behalf. See, e.g., El-Massri v.

New Haven Corr. Or., No. 3:18-CV-1249(CSH),2019 WL 4942082, at *6(D. Conn. Oct. 8,

2019)(explaining that a pro se plaintiff may not have defense counsel conduct the plaintiffs

legal research under the guise of discovery (citations omitted)).

       Furthermore, because Defendants are not required to perform legal research on Sirleafs

behalf and provide him with a copy ofthe above referenced treaty between the United States and

Liberia, Sirleaf fails to demonstrate that proceedings in this action must be stayed pending

                                                30
Defendants' production ofthis document. Accordingly, Sirleafs Motion for Production of

Documents and Motion to Stay(ECF No. 26) will be DENIED.

                                       V. Conclusion

       For the foregoing reasons, the Motion to Dismiss(ECF No. 22) will be GRANTED IN

PART and DENIED IN PART. Claims One, Two, Six, and Seven will be DISMISSED

WITHOUT PREJUDICE. Claim Five(b)will be DISMISSED WITH PREJUDICE. All claims

against Defendant Kinsley will be DISMISSED WITHOUT PREJUDICE. The action will

proceed on Claims Three, Four, and Five (a). Sirleafs Motion to Reassign(ECF No.25) will be

DENIED. Defendants' Motion to Stay Discovery(ECF No. 27) will be DENIED. Sirleafs

Motion for Production of Documents and Motion to Stay(ECF No. 26) will be DENIED.

       Any party wishing to file a dispositive motion must do so within sixty(60)days ofthe

date of entry hereof.

       An appropriate Order will accompany this Memorandum Opinion.


                                                                        1   /:
                                                          M. Hannah Lapg/ V 1/
                                                         United States Dij tri(S Judge
Date: MAR 1 6 2020
Richmond, Virginia




                                             31
